Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	This action is responsive to the Application filed on 12/7/2018.  Claims 1-20 are pending in this application.  A filing date of 12/7/2018 is acknowledged. Claims 1, 12 and 20 are independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or 
composition of matter? 
Yes, the claims fall within at least one of the four categories of patent 
eligible subject. Claims 1-10 are to a method (process); claims 12-19 are to a system 
(machine); and claim 20 are to a medium (manufacture). 
Step 2A, prong 1: Does the claim recite an abstract idea, law or nature, or natural phenomenon? 

Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method for predicting business outcomes for users, the method comprising: 
retrieving, by a server, historical data of at least one test user, a first set of answers provided by the test user to a set of psychometric questions, and a first set of voice samples of the test user; 
analyzing, by the server, the first set of answers and the first set of voice samples, wherein the first set of answers is analyzed to derive one or more psychometric features of the test user, and wherein the first set of voice samples is analyzed to extract a first set of feature values corresponding to a set of voice features from the first set of voice samples; 
generating, by the server, one or more predictor models based on the historical data of the test user, the one or more psychometric features of the test user, and the first set of feature values; and 
predicting, by the server, one or more business outcomes for a target user based on the one or more predictor models, and a second set of voice samples of the target user.
The identified claimed elements are found to be directed toward the organizing of human activity- analyzing known information, psychometric feature and voice sample data of a test user to generate prediction models for a target user. This is found to be akin to managing personal behavior, thus an abstract idea. 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application. Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11. 
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above. These elements are determined to be "retrieving, by a server, historical data of at least one test user, a first set of answers provided by the test user to a set of psychometric questions, and a first set of voice samples of the test user", which is insignificant extra solution activity - a step of data gathering. 
Where 2106.05(g) MPEP states, "term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea? 
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As explained above, the additional claimed elements are found to insignificant extra solution activity (data gathering). These steps cannot transform the abstract idea in to patent eligible subject matter, as they are not significantly more. 
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.

The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.


Invitation to Participate in DSMER Pilot Program
4.	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 



Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over David Scarborough et al (US Publication 20020042786 A1, hereinafter Scarborough), and in view of Charles John Berg et al (US Publication 20080065468 A1, hereinafter Berg).

As for independent claim 1, Scarborough discloses: A method for predicting business outcomes for users (Abstract, pre-hire and post-hire information can be collected electronically and used to build an artificial-intelligence based model, the model can then be used to predict a desired job performance criterion for new applicants), the method comprising: retrieving, by a server, historical data of at least one test user ([0113], [0196], employment histories are added to the database; [0115], an independent (e.g., predictor) variable can be any quantifiable human characteristic with a measureable relationship to job performance, physical measurements, intelligence tests, personality inventories, work history data, educational attainment, and other job-related measures are typical), a first set of answers provided by the test user to a set of psychometric questions ([0012], answers to job application questions can be collected from the applicant via an electronic device; [0043], pre-hire information can include an applicant’s answers to questions; [0048], additional pre-hire content might be added (e.g., a new set of questions can be added); ; analyzing, by the server, the first set of answers and the first set of voice samples (see more in Berg), wherein the first set of answers is analyzed to derive one or more psychometric features of the test user ([0247], the application itself consists of bio-data questions and psychometric questions, the psychometric assessment portion was designed to predict the reliability of an applicant in an hourly, customer service position; [0300], features selection method was the mix of bio-data and psychometrics, of the 56 features used as inputs for the most successful model, 31 came from the bio-data section of the application and 25 came from the psychological assessment based on the analysis); generating, by the server, one or more predictor models based on the historical data of the test user, the one or more psychometric features of the test user, and the first set of feature values ([214], building the model, definition of system inputs and outputs was accomplished, independent or predictor variables can be measures of individual characteristics thought to be related to a behavior or outcome resulting from a behavior, in industrial psychology and employee selection, typical predictor variables might be measures of ; and predicting, by the server, one or more business outcomes for a target user based on the one or more predictor models (Abstract, model can then be used to predict a desired job performance criterion for new user), and a second set of voice samples of the target user (see more in Berg). Scarborough discloses predicting a proper job profile based on the analysis of historical data, user’s answer to questions and additional data (Abstract, [0241]) including registering a voice or other biophysical response ([0069]), but does not expressly disclose make prediction based on analysis of voice sample, in an analogous art of predict business data based on the analysis of the detected user data, Berg discloses: and a first set of voice samples of the test user ([0052], paralanguage may include voice pitch, volume, intonation of speech, among others, paralanguage can comprise vocally-produced sounds, paralinguistic elements can be displayed by emoticons, font and color choices, capitalization, one example of evaluating paralanguage is provided with the layered voice analysis apparatus, which may include the determination of an emotional state of an individual)… analyzing, by the server, the first set of answers and the first set of voice samples … and wherein the first set of voice samples is analyzed to extract a first set of feature values corresponding to a set of voice features from the first set of voice samples ([0053], layered voice analysis or LVA is defined as any means of detecting the mental state and/or emotional makeup of voice by a speaker at a given moment/voice segment, LVA identifies various types of stress levels, cognitive processes, and/or emotional reactions that are reflected in the properties of voice, in one embodiment, LVA divides a voice segment into (i) emotional parameters; or (ii) categories of emotions, in another embodiment, the LVA analyzes an arousal level or an attention level in a voice segment, in another embodiment, voice is recorded by a voice recorder, wherein the voice recording is then analyzed by LVA, alternatively the voice is analyzed as the consumer/shopper/panelist is speaking)  … and a second set of voice samples of the target user ([0052], paralanguage may include voice pitch, volume, intonation of speech, among others, paralanguage can comprise vocally-produced sounds, paralinguistic elements can be displayed by emoticons, font and color choices, capitalization, one example of evaluating paralanguage is provided with the layered voice analysis apparatus, which may include the determination of an emotional state of an individual);
Scarborough and Berg are analogous arts because they are in the same field of endeavor, predicting the business data based on analysis of the collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Scarborough using the teachings of Berg to clearly include analyzing voice samples to determine user’s characteristics. It would provide Scarborough’s method with the enhanced capability of predicting a job profile based on additional user data including analysis of 

As for claim 2, Scarborough-Berg further discloses: wherein the one or more business outcomes include at least one of employment affinity, product purchase affinity, purchase behavior, or job affinity of the target user (Scarborough: [0113], [0196], employment histories are added to the database; [0115], an independent (e.g., predictor) variable can be any quantifiable human characteristic with a measureable relationship to job performance, physical measurements, intelligence tests, personality inventories, work history data, educational attainment, and other job-related measures are typical). As for claim 3, Scarborough-Berg further discloses: wherein the set of voice features include at least one of paralinguistic features, linguistic features, or sound features (Berg: [0052], paralanguage may include voice pitch, volume, intonation of speech, among others, paralanguage can comprise vocally-produced sounds, paralinguistic elements can be displayed by emoticons, font and color choices, capitalization, one example of evaluating paralanguage is provided with the layered voice analysis apparatus, which may include the determination of an emotional state of an individual). As for claim 4, Scarborough-Berg further discloses: further comprising analyzing, by the server, the second set of voice samples for extracting a second set of feature values corresponding to the set of voice features from the second set of voice samples (Berg: [0053], layered voice analysis or LVA is defined as any means of detecting the mental state and/or emotional makeup of voice by a speaker at a given moment/voice segment, LVA identifies various types of stress levels, cognitive processes, and/or emotional reactions that are reflected in the properties of voice, in one embodiment, LVA divides a voice segment into (i) emotional parameters; or (ii) categories of emotions, in another embodiment, the LVA analyzes an arousal level or an attention level in a voice segment, in another embodiment, voice is recorded by a voice recorder, wherein the voice recording is then analyzed by LVA, alternatively the voice is analyzed as the consumer/shopper/panelist is speaking), wherein the second set of feature values is used as input to the one or more predictor models for predicting the one or more business outcomes (Berg: Abstract, consumer research methods for measuring emotive response; [0003], consumer analysis, shopper analysis and user analysis; [0013], conducting consumer research; [0031], “consumer analysis” refers to research involving the consumer reacting to in relation to a company’s products such as in shopping, usage). As for claim 5, Scarborough-Berg further discloses: further comprising predicting, by the server, one or more psychometric features of the target user based on the second set of feature values, wherein the one or more psychometric features are used as input to the one or more predictor models for predicting the one or more business outcomes (Scarborough: Abstract, model can then be used to predict a desired job performance criterion for new user; [214], building the model, definition of . As for claim 6, Scarborough-Berg further discloses: further comprising analyzing, by the server, a second set of answers provided by the target user to the set of psychometric questions for deriving one or more psychometric features of the target user, wherein the one or more psychometric features of the target user are further used as input to the one or more predictor models for predicting the one or more business outcomes (Scarborough: ([0012], answers to job application questions can be collected from the applicant via an electronic device; [0043], pre-hire information can include an applicant’s answers to questions; [0048], additional pre-hire content might be added (e.g., a new set of questions can be added); [0051], pre-hire information for applicants is collected based on pre-hire content (e.g., predictors such as questions or predictors collected from other sources); [0056], questions are asked of an applicant such as via an electronic device, the answers are collected, based on the . As for claim 7, Scarborough-Berg further discloses: further comprising: mapping, by the server, each voice feature in the set of voice features with each psychometric feature of the test user based on the first set of feature values to generate a link therebetween (Berg: [0053], layered voice analysis or LVA is defined as any means of detecting the mental state and/or emotional makeup of voice by a speaker at a given moment/voice segment, LVA identifies various types of stress levels, cognitive processes, and/or emotional reactions that are reflected in the properties of voice, in one embodiment, LVA divides a voice segment into (i) emotional parameters; or (ii) categories of emotions, in another embodiment, the LVA analyzes an arousal level or an attention level in a voice segment, in another embodiment, voice is recorded by a voice recorder, wherein the voice recording is then analyzed by LVA, alternatively the voice is analyzed as the consumer/shopper/panelist is speaking); and assigning, by the server, a weight to the link between each voice feature in the set of voice features and each psychometric feature of the test user for generating the one or more predictor models (Scarborough: [0090]-[0091], various weights can be calculated during model training, the inputs are used in combination with the weights to . As for claim 8, Scarborough-Berg further discloses: further comprising rendering, by the server, on a user device of the target user, a user interface for presenting the one or more business outcomes to the target user (Scarborough: [0052] presenting a job application and collecting answer via an electronic display; [0057], presenting a first set of a plurality of questions to an individual). As for claim 9, Scarborough-Berg further discloses: further comprising receiving, by the server, a feedback provided by the target user on the one or more business outcomes, wherein the target user provides the feedback by way of the user interface (Scarborough: Abstract: pre-hire and post-hire information (feedback information) can be collected electronically and used to build an artificial-intelligence based model; [0015], information collected based on the new job application can be used to build a refined model, in this way, a system can exhibit adaptive learning and maintain its effectiveness, evolution toward higher predictive accuracy for employee selectin can be achieved). As for claim 10, Scarborough-Berg further discloses: further comprising updating, by the server, the weight of the link between each voice feature in the set of voice features and each psychometric feature of the of the test user based on the feedback for updating the one or more predictor models (Scarborough: Fig. 4, refinement of a model over time; [0049]-[0050], based on the refined pre-hire content and post-hire information, a refined model can be constructed; [0093] a refined model can be built based on the new information). As for claim 11, Scarborough-Berg further discloses: wherein the historical data includes at least one of educational qualification, job profile, purchase history, travel history, likes, or dislikes of the test user (Scarborough: [0113], [0196], employment histories are added to the database; [0115], an independent (e.g., predictor) variable can be any quantifiable human characteristic with a measureable relationship to job performance, physical measurements, intelligence tests, personality inventories, work history data, educational attainment, and other job-related measures are typical).

As per Claim 12, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

As per Claim 13, it recites features that are substantially same as those features claimed by Claim 4, thus the rationales for rejecting Claim 4 are incorporated herein.

As per Claim 14, it recites features that are substantially same as those features claimed by Claim 5, thus the rationales for rejecting Claim 5 are incorporated herein.



As per Claim 16, it recites features that are substantially same as those features claimed by Claim 7, thus the rationales for rejecting Claim 7 are incorporated herein.

As per Claim 17, it recites features that are substantially same as those features claimed by Claim 8, thus the rationales for rejecting Claim 8 are incorporated herein.

As per Claim 18, it recites features that are substantially same as those features claimed by Claim 9, thus the rationales for rejecting Claim 9 are incorporated herein.

As per Claim 19, it recites features that are substantially same as those features claimed by Claim 10, thus the rationales for rejecting Claim 10 are incorporated herein.

As per Claim 20, it recites features that are substantially same as those features claimed by Claim 1, thus the rationales for rejecting Claim 1 are incorporated herein.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Dow (US Pub 2009/0094090 A 1) teaches a psychological/mental maps are uncovered using the study of cognitive behavioral psychology. The fundamental assumption underlying this type of psychometric analysis is that the human mind is a 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 
/HUA LU/
Examiner, Art Unit 2171